El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El presente caso sobre impugnación de elecciones se inició en la villa de Vieques, perteneciente al Distrito Judicial de ílnmacao. Alegan los apelantes que el día 4 de mayo de 1911, presentaron en la oficina del Secretario de la Corte de Dis-trito de Hnmacao, una demanda con el fin de que fueran anu-*1017ladas las elecciones municipales de Vieques, o sea, para que quedaran eliminados de la lista de electores que votaron la candidatura de la Unión en la municipalidad de Vieques, los votos fraudulentos mencionados en la demanda, y fuera de-clarada legal la elección de los candidatos del Partido Re-publicano por haber obtenido los mismos el mayor número de votos con arreglo a la ley.
La corte, mediante las debidas órdenes, declaró con lugar las excepciones que los demandados formularon a la demanda, concediéndose a la- vez permiso a los demandantes para en-mendar su demanda. Los demandados fundados en la alega-ción de que la enmienda a la demanda era una cuestión juris-diccional elevaron el caso a este Tribunal Supremo a virtud de un certiorari, celebrándose la vista del mismo y dictándose sentencia en 26 de junio último. (Pérez et al. v. López, Juez de Distrito.) Este tribunal declaró entonces y en dicho caso que el certiorari estaba bien fundado, anulando por tanto las órdenes que dictó la Corte de Distrito de Humacao en 9 de marzo y 28 de mayo del corriente año, y ordenó que la corte sentenciadora siguiera conociendo del caso de acuerdo con los principos establecidos en la opinión de esta corte que fué emitida al dictarse la sentencia. Esta sentencia se comunicó a la corte inferior y en 5 de julio siguiente dicha corte, ha-ciendo mención en los autos de la sentencia dictada por el Tribunal Supremo, desestimó la demanda que presentaron los demandantes, con costas a favor del demandado. Contra esta sentencia se ha interpuesto la presente apelación.
'Al ingresar el caso en esta corte presentaron los apelados una moción para que se desestimara la apelación por el fun-damento de que la acción tomada por la corte de distrito al dictar su sentencia en 5 de julio' era simplemente ministerial y en cumplimiento de las órdenes de la Corte Suprema, y por tanto no podía interponerse apelación contra dicha orden. Esta moción fué desestimada, resolviendo este tribunal que la Corte de Distrito de Humacao obraba con autoridad judicial y dictó su sentencia en el ejercicio de la misma, debiendo *1018por consiguiente ser oída la apelación. El caso fué en efecto señalado para vista, informando las partes oralmente por me-dio de sus respectivos abogados el día 2 del corriente mes, quienes también presentaron sus alegatos.
Se alega que puesto que la opinión emitida por este tribunal el día 26 de junio último fué en un procedimiento a impugnación y revisión, y no puede ser considerada como que resuelve la ley del caso. Si los apelantes en este tribunal que fueron los demandantes en la corte inferior se hubieran hecho partes en el procedimiento de certiorari, a lo cual tenían de-recho, hubiéramos considerado la cuestión bajo un aspecto distinto al que ellos alegan ahora ante este tribunal, y resol-veríamos que la opinión emitida por esta corte en junio úl-timo, si bien fué dictada en un caso de certiorari, contenía la ley del caso puesto que en ella se resolvió la cuestión por fundamento de jurisdicción y afectaba a la causa de la acción, como era necesario que sucediera en vista de la cuestión pre-sentada; pero como estos apelantes no comparecieron en el procedimiento de certiorari y no fueron oídos ante este tribunal al celebrarse la vista de aquel caso, no los considerare-mos obligados por la sentencia que se dictó entonces en aquel caso, de modo tal que no puedan ser oídos nuevamente. Por consiguiente, consideraremos el caso como si hubiera sido pre-sentado originalmente en apelación, sin haber sido considerado previamente a virtud de un certiorari.
Pero debemos hacer referencia al hecho de que en los autos que han sido remitidos a este tribunal para nuestra consideración, los apelantes no han formulado-ningún pliego de excepciones o exposición del caso, y solamente han pre-sentado una transcripción de los autos debidamente certifi-cada por el secretario de la corte inferior y encontramos, por consiguiente, de un examen que hemos hecho de los autos, que las principales cuestiones de hecho y de derecho que aparecen en estos autos que ahora se traen en apelación, son las mismas que fueron discutidas y resueltas por este Tribunal Supremo en el procedimiento de certiorari, no habiéndose sometido *1019nuevas cuestiones a nuestra consideración. Ni se lia señalado ningún error que se alegue haberse cometido por la Corte de Distrito de Humacao desde que se dictó la sentencia de este caso a virtud del certiorari, sin que tampoco se haya demos-trado que la corte inferior no debió haber dictado la sentencia que dictó el día 5 de julio último, de conformidad con la sen-tencia de esta corte que había sido dictada algunos días antes.
Según la opinión de esta corte emitida en 20 de abril de 1909 en el caso de Gutiérrez v. Bustelo, anotado en el tomo 15, D. P. R., 243 y siguientes, cuando no existe en los autos nin-guna exposición de hechos, ni pliego de excepciones, ni expo-sición del caso, esta corte está limitada en su examen de los errores si alguno se señala, a aquellos que se refieren a la ley solamente y que aparecen de la faz de. los autos. Por esta razón estamos imposibilitados de tomar en con-sideración muchas de las cuestiones importantes presen-tadas por el abogado del apelante en su informe oral.
’ Por consiguiente nos encontramos virtualmente considerando el mismo caso que fue presentado a esta corte en el procedi-miento de certiorari, incluyendo todas las cuestiones de ley que sur jen de las órdenes erróneas que fueron dictadas por la . Corte de Distrito de Humacao, cuyas cuestiones fueron re-sueltas por esta corte en el referido procedimiento de certio-rari el día 26 de junio último. Por tanto, en vista de todas las circunstancias de este caso, y tomando en consideración los autos que tenemos sometidos a nuestra consideración, esta-mos obligados a seguir la sentencia que dictamos en el caso de certiorari y a declarar que la ley relativa al caso ha que-dado establecida en la forma en que ha sido enunciada en 'aquel caso. Si se hubiera traído el caso a este tribunal por primera vez en apelación en vez de a virtud de un certiorari, no habría duda alguna de que todo lo que podía ser tomado en consideración en la segunda apelación, sería el hecho de si los procedimientos habidos en la corte de distrito en el segundo juicio fueron o nó compatibles con la sentencia dictada en la primera apelación, siendo tales decisiones universalmente con-*1020sideradas como la ley del caso, determinado en cnanto a las cuestiones que anteriormente fueron tomadas en considera-ción y resueltas. (U. S. v. Camou, 184 U. S., 574; Barney v. Winona, 117 U. S., 228; Chaffin v. Taylor, 116 U. S., 567; Clark v. Keith, 106 U. S., 464; Falero et al. v. Falero, 16 D. P. R., 79, al cual se hace referencia en el caso de la New York and Porto Rico Steamship Company y. F. H. Dexter, resuelto por esta corte el día 26 de marzo último.
Encontrándose en estas condiciones el caso según ha sido presentado a este tribunal en esta apelación, la sentencia dic-tada por la Corte de Distrito de Humacao en dicho caso el día 5 de julio último fue correcta y debe confirmarse en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.